By Judge Thomas D. Horne
On July 1,1998, this Court entered an order setting the instant case for trial on March 4 and March 5,1999. A discovery cut-off date was established as February 1, 1999. The defendant filed a motion for leave to amend its answer and grounds of defense, along with a notice and schedule praecipe on January 29, 1999. On February 5, 1999, the Court heard argument on the motion to amend in accordance with the praecipe filed with the clerk.
Defendant suggests that the amendment is based on the deposition of the president of the defendant and one of its mechanics. Through the questioning of these two witnesses, counsel for the defendant contends “it became clear” that the alleged improper installation of the boiler occurred as of a date which would bar recovery of plaintiff’s claims. Accordingly, it is asserted that M. E. Flow should be entitled to now assert the statute of limitations as a defense.
While leave to amend should be liberally granted, the Court cannot accede to the request of the defendant. Such an amendment, long after the case had been filed and discovery concluded, does not further the ends of justice. Plaintiff would be unduly prejudiced by its inability to conduct any discovery as to such defense. Ample time has been afforded the parties to prepare for the trial.
Accordingly, the motion will be denied.